Earl Warren: Number 286, Commissioner of Internal Revenue versus Southwest Exploration Company. Mr. Wilson, you may proceed.
Melvin D. Wilson: Thank you, Your Honor. May it please the Court, just to review briefly the real issue in this case is whether the upland owners have depletable interest and economic interest in the mineral resources under the tidelands adjoining their uplands. They've claimed they do, does they receive rent for the -- the drill sites on their uplands and they also claim that under the state law that the effect of the state law was to terminate the drainage from the state tideland that was taking place from the uplanders vertical wells. The State obtained the use of the uplands as drill sites through respondent and under threat of condemnation to accomplish that purpose and in the manner that would not despoil the beaches. But the State, of course, could not prevent the upland owners from receiving rent for the use of their property, but this was ordinary rent for the use of inexhaustible land not a royalty for the consumption of a mineral resource. Southwest was not consuming the mineral resource under the uplanders land. They were running that, just leasing that to Standard Oil Company. And before this situation started, they had no interest in the State's mineral resource under the tidelands and they have agreed that none of these arrangements gave them an interest in the state lease or the state tidelands. Simply that their rent is commensurate with usefulness of the land but that is customary. Many storeowners who rent their stores are based on a percentage of sales of their tenant. They simply had an economic advantage derived from production and they are strangers to the State's mineral reserves. Now, the regulations and the cases of this court are very clearly defined depletable interest and I would like to read the regulation found in our respondent's brief on pages 1 and 2. It will take just a moment and it's -- I think right in point. The case starting on page 1, it says that Section 23 (m) provides that they should be allowed as deduction in computing net income in the case of oil and gas wells, a reasonable allowance for depletion. Under such provisions, the owner of an economic interest in mineral deposits is allowed annual depletion deductions. An economic interest is possessed in every case in which the taxpayer has required by investment any interest in mineral in place and secured by any form of legal relationship, income derived from the severance and sale of the mineral to which he must look for a return of his capitals or rather the affirmative portions of the regulation. I think the next two sentences cover the upland owner situation. But a person who has no capital investment in the mineral deposit does not possess an economic interest merely because through a contractual relation to the owner, he possesses a mere economic advantage derived from production. Thus, an agreement between the owner of an economic interest and another entitling the latter to purchase the product upon deduction or to sharing the net income derived from the interest of such owner does not convey a depletable economic interest. And we believe that that regulation is -- is clear and expressly covered this situation. It shows that Southwest has a depletable interest and the upland owners do not have. Now, that regulation was written in 1939 and embodies five decisions of this Court, defining depletable interest. The first two, Lynch versus Alworth-Stephens Company and Palmer versus Bender fixed, defined depletable interest and the next three decided this for a few months before this regulation was promulgated, limited depletion deductions. Those cases were the Bankline Oil Company, the O'Donnell and the Elbe case. By the time, I could -- I could point out just practically as if the names of those cases were in this regulation just exactly the paragraphs and the sentences that -- that they -- that are covered. Now, that regulation has been before this Court three times and three depletion cases since that regulation was written. In the Anderson versus Helvering, Kirby Petroleum and Burton-Sutton and this Court has never criticized that regulation nor criticized nor overruled any of the cases upon which it was based. Congress in the 17 years, this regulation has been on the books has not seen and found it necessary to clarify the regulation. We think it establishes the depletion theory that a person must have the right to go upon the property, drill and extract the mineral resource and receive some income therefrom and to have retained some interest therein, either a partnership interest or a tenants in common or a right of reversion or a contingent right of reversions not have counter disposed of their interest. We didn't think the regulation not only is clear but that it's valid. Of course, it conforms to the five decisions of this Court upon which it was based. It's not been criticized in the three subsequent decisions. Congress has deemed to have approved it and they have amended the Revenue Code nine times since that regulation was promulgated and have never amended the section relating to depletion of oil and gas wells. They are presumed to have noticed that the regulation conforms to the decisions of this Court. So this regulation is thrice -- thrice fortified based on an interpretation of the judicial department promulgated by the legislative department and approved by -- by the executive department, approved by the legislative department. We believe that it has a force and effect of law and is embedded in the law and fully as if it where in the statute itself and, of course, this Court does not strike down the valid law. Now, the Government and the upland owners are asking really for two depletion deductions on their land or based on their land, one, for their mineral resource to which is being consumed by their lessees, the Standard Oil Company, of course, which is no -- no question and then another depletion deduction based on the use of their -- their lands, their inexhaustible asset, a non-mineral property. They would deny to -- to Southwest depletion, deduction on a portion of the gross income from the state lease, its mineral property. But if Southwest that has assumed all the risks of drilling these wells and incurred all the expense of drilling and operating the wells and we believe that Southwest is entitled to the encouragement intended by Congress for those who explore and produce natural resources.
Earl Warren: Mr. Zarky.
Hilbert P. Zarky: I think my rebuttal time is --
Earl Warren: Oh, oh, you're time (Voice Overlap) --
Hilbert P. Zarky: -- expired.
Earl Warren: Yes. All right so.